 



Exhibit 10.2
GMAC LLC
and
RESIDENTIAL CAPITAL, LLC
 
AMENDED AND RESTATED SERVICES AND FACILITIES AGREEMENT
     THIS AGREEMENT, dated as of the 30th day of November, 2006 between GMAC
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (f/k/a General Motors Acceptance Corporation) (“GMAC”) and
RESIDENTIAL CAPITAL LLC, a limited liability company organized and existing
under the laws of the State of Delaware (f/k/a Residential Capital Corporation)
(“ResCap”), amends and restates the Services and Facilities Agreement, dated
June 24, 2006 (the “Original Services and Facilities Agreement”), among GENERAL
MOTORS CORPORATION, a corporation organized and existing under the laws of the
State of Delaware (“GM”), GMAC and ResCap.
WITNESSETH,
     WHEREAS, prior to November 30, 2006, GMAC was a wholly-owned subsidiary of
GM;
     WHEREAS, ResCap is a wholly-owned indirect subsidiary of GMAC;
     WHEREAS GM, GMAC and ResCap have entered into the Original Services and
Facilities Agreement;
     WHEREAS, it is the mutual desire of the parties to amend and restate the
Original Services and Facilities Agreement and to release GM from all
obligations thereunder; and
     WHEREAS, GMAC and ResCap desire to amend and restate the Original Services
and Facilities Agreement with respect to the provision by GMAC of certain
services to ResCap and the provision by ResCap of certain services to GMAC on a
regular and systematic basis and to establish charges and fees that are
reasonable, fair and equitable to the respective parties hereto.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
expressed herein, GMAC and ResCap agree as follows:
1. (a) GMAC agrees to maintain such qualified personnel, supplies, equipment and
facilities reasonably necessary to provide to ResCap and its subsidiaries the
services described in the Schedule hereto.
    (b) ResCap agrees to maintain such qualified personnel, supplies, equipment
and facilities reasonably necessary to provide to GMAC and their subsidiaries
the services described in the Schedule hereto.

 



--------------------------------------------------------------------------------



 



2. (a) All services provided by GMAC hereunder to ResCap shall be performed at
the direction and under the general guidance of ResCap management.
    (b) All services provided by ResCap hereunder to GMAC shall be performed at
the direction and under the general guidance of GMAC management.
    (c) This Agreement shall not cause GMAC or ResCap to be the agent or legal
representative of the other for any purpose whatsoever, and neither GMAC or
ResCap is granted any express or implied right or authority to assume or to
create any obligation or responsibility on behalf of or in the name of the other
or to bind the other party in any manner or thing whatsoever without prior
written approval of a duly authorized representative of such party.
3. (a) The consideration to be paid by ResCap to GMAC for the services and
facilities described in the Schedule hereto shall be calculated as a sum equal
to no more than GMAC’s cost recovery basis thereof.
    (b) The consideration to be paid by GMAC to ResCap for the services and
facilities described in the Schedule hereto shall be calculated as a sum equal
to no more than ResCap’s cost recovery basis thereof.
4. (a) The books, records and accounts of GMAC pertaining to services provided
by it hereunder shall be so maintained as to disclose clearly and accurately the
precise nature and details of transactions, including but not limited to all
expenses incurred and payments received on ResCap’s behalf. All books, records
and accounts of GMAC pertaining to the services and facilities to be provided to
ResCap hereunder shall be subject to inspection at any reasonable time by an
authorized representative of ResCap.
    (b) The books, records and accounts of ResCap pertaining to services
provided by it hereunder shall be so maintained as to disclose clearly and
accurately the precise nature and details of transactions, including but not
limited to all expenses incurred and payments received on GMAC’s behalf. All
books, records and accounts of ResCap pertaining to the services and facilities
to be provided to GMAC hereunder shall be subject to inspection at any
reasonable time by an authorized representative of GMAC.
5. (a) No guarantee or warranty of any nature is extended by GMAC with respect
to the services and facilities to be furnished hereunder. GMAC shall not be
responsible or liable to ResCap or any other person or entity for direct or
consequential damages arising out of or resulting from the furnishing thereof
(or any allegations of the foregoing), except in the case of negligence on the
part of GMAC.
    (b) No guarantee or warranty of any nature is extended by ResCap with
respect to the services and facilities to be furnished hereunder. Rescap shall
not be responsible or liable to GMAC or any other person or entity for direct or
consequential damages arising out of or resulting from the furnishing thereof
(or any allegations of the foregoing), except in the case of negligence on the
part of ResCap.

 



--------------------------------------------------------------------------------



 



6. Effective the date hereof, GM, GMAC and ResCap are released from all of their
respective obligations under the Original Services and Facilities Agreement and
GM shall have no further obligations under this Agreement.
7. This Agreement shall be governed by and construed according to the laws of
the State of New York, United States of America applicable to agreements made
and wholly performed therein. If, however, any provision herein in any way
contravenes the law of the state or other jurisdiction where this Agreement is
to be performed, such provision shall be deemed not to be a part of the
Agreement therein.
8. This Agreement may not be changed or terminated orally. Any change,
modification or waiver of its terms shall be binding only if in writing and
signed by duly authorized representatives of GMAC and ResCap.
9. This Agreement shall be effective for a term of one year from the date
hereof, and shall be deemed renewed and extended for one year automatically on
each anniversary date hereof, unless a party hereto provides the other parties
hereto with written notice of its intention to terminate this Agreement or any
renewal hereof not less than sixty (60) days prior to the next anniversary date
hereof.
10. Any notice required or permitted to be given by a party hereto under or in
connection herewith shall be in writing and delivered either personally or by
nationally-reputable overnight courier or registered mail addressed to the party
concerned at its address as follows:

     
a)
  if to GMAC —
 
   
 
  Treasurer
 
  GMAC LLC
 
  300 Renaissance Center
 
  Detroit, Michigan 48625;
 
   
b)
  if to ResCap —
 
   
 
  Treasurer
 
  Residential Capital LLC
 
  8400 Normandale Lake Boulevard
 
  Minneapolis, Minnesota 55437.

*     *     *     *     *     *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement in
counterparts by their duly authorized representatives the day first above
written.

            GMAC LLC
      By   /s/ Sanjiv Khattri         Name:   Sanjiv Khattri        Title:  
Executive Vice President and Chief Financial Officer       RESIDENTIAL CAPITAL
LLC
      By   /s/ James R. Giertz        Name:   James R. Giertz        Title:  
Chief Financial Officer          Solely with respect to Section 6:

GENERAL MOTORS CORPORATION
      By   /s/ Teresa Holderer        Name:   Teresa Holderer        Title:  
Attorney-in-fact   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE

1.   Legal, regulatory and corporate secretary services   2.   Employee benefits
administration   3.   Tax services   4   Real estate services, including office
facilities and related support services   5.   Strategic sourcing   6.  
Government relations   7.   Accounting and internal audit services   8.   Risk
management, including insurance   9.   Residential mortgage financing and other
services provided by ResCap to employees of GMAC or any of its subsidiaries
(other than ResCap and its subsidiaries) on substantially similar terms as
ResCap and its subsidiaries make to employees of ResCap and its subsidiaries  
10.   Discounts and other services provided by GMAC and its subsidiaries (other
than ResCap and its subsidiaries) to employees of ResCap or any of its
subsidiaries on substantially similar terms as GMAC and its subsidiaries (other
than ResCap and its subsidiaries) make to employees of GMAC and its subsidiaries
(other than ResCap and its subsidiaries).

 